Judgment as to the defendant Frank P. Brown reversed and the said defendant discharged from custody, on the ground that there is no evidence to connect him with commission of the crime charged. As to the defendants Patrick J. McCarthy and Thomas Robinson, judgment affirmed. No opinion. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.; Dowling, P. J., dissents from affirmance as to said defendants upon the ground that the prosecution failed to meet the testimony that trucks passed through One Hundred and Thirty-fourth street for the purpose of dumping into the river; Proskauer, J., dissents from affirmance as to said defendants on the ground that there is no evidence to negative either the testimony or the possibility that trucks went to the dump through One Hundred and Thirty-fourth street.